Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 1 of 23 PageID 323



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


SCOTT PETERSON, on behalf of himself
and all others similarly situated,

       Plaintiff,                                     Case Number. 6:19-cv-856-Orl-31LRH
v.

APRIA HEALTHCARE GROUP INC.,

       Defendant.
______________________________________


                                        FINAL JUDGMENT

       THIS MATTER came before the Court on Class Representative’s Motion for Final

Approval of the Proposed Class Settlement (Doc. 46) and Class Counsel’s Motion for Attorney’s

Fees, Costs, and Expenses and Service Award (Doc. 43) . The Court has considered all papers

filed and proceedings in this matter and is fully informed regarding the facts surrounding the

proposed settlement. Based upon this information, the Court has determined to approve the

proposed settlement and fee application as fair, reasonable and adequate. The Court hereby enters

this Final Judgment, which constitutes a final adjudication on the merits of all claims of the

Settlement Class.

       On June 17, 2020, this Court granted preliminary approval to the proposed settlement

between Class Representative and Defendant Apria Healthcare Group Inc. and Apria Healthcare

LLC (“Apria”) (Doc. 41). The proposed settlement resolves all of the Class’s claims against Apria

in exchange for Apria’s agreement to provide certain non-monetary relief, as well as Apria’s

agreement to pay claims made by eligible Class Members as set forth in the Settlement Agreement

and Release of Claims (“Agreement”). On October 30, 2020, this Court held a fairness hearing to

consider whether to grant final approval to the settlement and to consider Class Counsel’s
                                                  1
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 2 of 23 PageID 324




application for an award of attorneys’ fees and costs (“Fee Application”). The Court heard

argument from counsel in support of the settlement and/or the Fee Application. No other persons

appeared at the hearing, and no objections to the settlement were filed.

       Having read, reviewed and considered the papers filed in support of final approval of the

settlement, including supporting declarations and oral argument of counsel, it is hereby

       ORDERED, ADJUDGED AND DECREED that:

       1.      The definitions and provisions of the Settlement Agreement and Release of Claims

(the “Agreement”) are incorporated in this Order as though fully set forth herein.

       2.      This Court has jurisdiction over the subject matter of the Agreement with respect to

and over all parties to the Agreement, including Class Representative and all members of the

Settlement Class.

       3.      The Court approves the settlement and finds the settlement is, in all respects, fair,

reasonable, and adequate to the Settlement Class, within the authority of the parties, and the result

of extensive arm’s length negotiations with the guidance of an experienced mediator.

       4.      This Court confirms the proposed Settlement Class satisfies the requirements of Fed.

R. Civ. P. 23, as found in the Court’s Order Preliminarily Approving Class Settlement,

Conditionally Certifying Settlement Class, and Approving Form and Manner of Notice

(“Preliminary Approval Order”) (Doc. 41). Accordingly, this Court makes final the conditional

certification set forth in the Preliminary Approval Order.

                               Certification of the Settlement Class

       5.      As an initial matter, the Court must determine that the proposed Settlement Class is

appropriate for certification. See MANUAL FOR COMPLEX LITIG., § 21.632 (4th ed. 2004)); Amchem

Prods. Inc. v. Windsor, 521 U.S. 591, 620 (1997). Class certification is proper if the proposed class,


                                                  2
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 3 of 23 PageID 325




proposed class representative, and proposed class counsel satisfy the numerosity, commonality,

typicality, and adequacy of representation requirements of Rule 23(a). Fed. R. Civ. P. 23(a)(1)–(4);

see also Fabricant v. Sears Roebuck, 202 F.R.D. 310, 313 (S.D. Fla. 2001). Additionally, where (as

in this case) certification is sought under Rule 23(b)(3), the plaintiff must demonstrate that

common questions of law or fact predominate over individual issues and that a class action is

superior to other methods of adjudicating the claims. Fed. R. Civ. P. 23(b)(3); Amchem, 521 U.S. at

615–16. District courts are given broad discretion to determine whether certification of a class

action lawsuit is appropriate. Walco Investments, Inc. v. Thenen, 168 F.R.D. 315, 323 (S.D. Fla.

1996).

         6.    The first prerequisite to class certification is numerosity, which requires “the class

[be] so numerous that joinder of all members is impractical.” Fed. R. Civ. P. 23(a)(1). “While ‘mere

allegations of numerosity are insufficient,’ Fed. R. Civ. P. 23(a)(1) imposes a ‘generally low

hurdle,’ and ‘a plaintiff need not show the precise number of members in the class.’” Manno v.

Healthcare Revenue Recovery Grp., LLC, 289 F.R.D. 674, 684 (S.D. Fla. 2013) (citation omitted).

While the exact size of the putative class need not be specified, “‘generally less than twenty-one is

inadequate, more than forty adequate; with numbers between varying according to other factors.’”

Cox v. Am. Cast. Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986) (quoting 3B Moore's Federal

Practice para. 23.05[1] n.7 (1978)).

         7.    Here, Apria has placed calls to thousands of unique cellular phone numbers.

Although Apria asserts that its records do not permit efficient determination of whether calls Apria

placed may have reached someone other than the Apria customer who provided the phone number,

it is reasonable to infer that number exceeds forty. Thus, the numerosity requirement is satisfied.

         8.    The second prerequisite to class certification is commonality, which “requires the


                                                   3
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 4 of 23 PageID 326




plaintiff to demonstrate that the class members ‘have suffered the same injury,’” and the plaintiff’s

common contention “must be of such a nature that it is capable of classwide resolution–which means

that determination of its truth or falsity will resolve an issue that is central to the validity of each one

of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (citation

omitted). The commonality requirement presents a low hurdle, as commonality does not require that

all questions of law and fact raised be common. Muzuco v. Re$ubmitIt, LLC, 297 F.R.D. 504, 515

(S.D. Fla. 2013). “[F]or purposes of Rule 23(a)(2) ‘[e]ven a single [common] question’ will do.”

Dukes, 564 U.S. at 359. Rule 23(a)(2) requires “only that there be at least one issue whose resolution

will affect all or a significant number of the putative class members.” Sharf v. Financial Asset

Resolution, LLC, 295 F.R.D. 664, 669 (S.D. Fla. 2014) (internal citations omitted); Williams v.

Mohawk Indus., Inc., 568 F.3d 1350, 1355 (11th Cir. 2009); James D. Hinson Elec. Contr. Co. v.

BellSouth Telecomms., Inc., 275 F.R.D. 638, 642 (M.D. Fla. 2011) (citing Williams, 568 F.3d at

1355).

         9.     Here, the commonality requirement of Rule 23(a)(2) is satisfied. Questions of fact and

law common to the Settlement Class include, among others:

                (a)     whether between May 6, 2015 and the present, Defendant used an ATDS or

artificial or pre-recorded voice to place calls and/or send text messages to the cellular telephones of

Plaintiff and putative Class Members;

                (b)     whether Defendant obtained prior express consent from Plaintiff and putative

Class Members to place calls or send text messages to their cellular telephones using an ATDS or

artificial or pre-recorded voice;

                (c)     whether Defendant’s conduct violates the TCPA;

                (d)     whether Defendant’s conduct was negligent;


                                                     4
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 5 of 23 PageID 327




               (e)     whether Defendant’s conduct was knowing and/or willful;

               (f)     whether Defendant is liable for damages, and the amount of such damages;

and

               (g)     whether Plaintiff and putative Class Members are entitled to declaratory relief.

       10.     The next prerequisite to certification, typicality, “measures whether a significant

nexus exists between the claims of the named representative and those of the class at large.” Hines

v. Widnall, 334 F.3d 1253, 1256 (11th Cir. 2003); Fed. R. Civ. P. 23(a)(3). A class representative’s

claims are typical of the claims of the class if they “arise from the same event or pattern or practice

and are based on the same legal theory.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332,

1337 (11th Cir. 1984); see also Cooper v. Southern Co., 390 F.3d 695, 714 (11th Cir. 2004) (“Neither

the typicality nor the commonality requirement ‘mandates that all putative class members share

identical claims, and . . . factual differences among the claims of the putative members do not defeat

certification.’”). Simply put, when the same course of conduct is directed at both the named plaintiff

and the members of the proposed class, the typicality requirement is met. Kennedy v. Tallant, 710

F.2d 711, 717 (11th Cir. 1983).

       11.     Here, the typicality requirement is satisfied for the same reasons that Plaintiff’s claims

meet the commonality requirement. Specifically, Plaintiff and Settlement Class Members were each

subjected to the same conduct – they all received phone calls and text messages from Defendant from

May 6, 2015 to present to telephone numbers to which they allegedly did not consent to receive.

Plaintiff’s claim is typical because he claims he did not consent to receive calls or text messages from

Defendant.

       12.     As to adequacy, Rule 23(a)(4) requires that the class representative “not possess

interests which are antagonistic to the interests of the class.” 1 Newberg on Class Actions § 3:54.


                                                   5
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 6 of 23 PageID 328




Additionally, the class representative’s counsel “must be qualified, experienced, and generally able

to conduct the litigation.” Id.; Amchem, 521 U.S. at 625-26.

       13.     Plaintiff is a member of the Settlement Class and he does not possess any interests

antagonistic to the Settlement Class. In addition, proposed Class Counsel are experienced in class

action litigation, including TCPA actions, and have submitted a declaration establishing their skills

and experience in handling class litigation around the country and in this District. See Doc. 40-5

¶¶ 3–7, 17, Ex. A thereto. Accordingly, the requirements of Rule 23(a) are met.

       14.     In addition to meeting the prerequisites of Rule 23(a), the proposed Settlement Class

must also meet one of the three requirements of Rule 23(b). In re Checking Account Overdraft Litig.,

286 F.R.D. 645, 650 (S.D. Fla. 2012). Here, Plaintiff seeks certification under Rule 23(b)(3), which

requires that (i) questions of law and fact common to members of the class predominate over any

questions affecting only individuals, and that (ii) the class action mechanism is superior to other

available methods for the fair and efficient adjudication of the controversy. Fed. R. Civ. P. 23(b)(3).

“‘It is not necessary that all questions of fact or law be common, but only that some questions are

common and that they predominate over individual questions.’” BellSouth Telecomms., Inc., 275

F.R.D. at 644 (quoting Klay v. Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004)). The “inquiry

into whether common questions predominate over individual questions is generally focused on

‘whether there are common liability issues which may be resolved efficiently on a class-wide basis.’”

Agan v. Katzman & Korr, P.A., 222 F.R.D. 692, 700 (S.D. Fla. 2004). The Settlement Class meets

these requirements.

       15.     Rule 23(b)(3)’s predominance requirement focuses primarily on whether a

defendant’s liability is common enough to be resolved on a class basis, see Dukes, 564 U.S. at 349-

60, and whether the proposed class is “sufficiently cohesive to warrant adjudication by


                                                  6
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 7 of 23 PageID 329




representation.” Amchem, 521 U.S. at 623. Common issues of fact and law predominate in a case “if

they have a direct impact on every class member’s effort to establish liability and on every class

member’s entitlement to injunctive and monetary relief.” BellSouth Telecomms., Inc., 275 F.R.D. at

644 (citing Klay, 382 F.3d at 1255); see also Sacred Heart Health Sys., Inc. v. Humana Military

Healthcare Servs., Inc., 601 F.3d 1159, 1179 (11th Cir. 2010) (noting that “[t]he relevant inquiry [is]

whether questions of liability to the class . . . predominate over . . . individual issues relating to

damages. . . .”). Predominance does not require that all questions of law or fact be common, but

rather, that a significant aspect of the case “can be resolved for all settlement class members of the

class in a single adjudication.” Tornes v. Bank of America, NA (In re Checking Account Overdraft

Litig.), 275 F.R.D. 654, 660 (S.D. Fla. 2011). “When ‘one or more of the central issues in the action

are common to the class and can be said to predominate, the action may be considered proper under

Rule 23(b)(3) even though other important matters will have to be tried separately, such as damages

or some affirmative defenses peculiar to some individual class members.’” Tyson Foods, Inc. v.

Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (quoting 7AA C. Wright, A. Miller, & M. Kane, Federal

Practice and Procedure §1778, pp. 123-124 (3d ed. 2005)).

       16.     Common issues predominate here because the central liability question in this case —

whether Defendant sent or caused calls and text messages to be sent to the Settlement Class

Members’ telephone numbers via use of an ATDS — can be established through generalized

evidence. See Klay v. Humana, Inc., 382 F.3d 1241, 1264 (11th Cir. 2004) (“When there exists

generalized evidence which proves or disproves an element on a simultaneous, class-wide basis,

since such proof obviates the need to examine each class member's individual position, the

predominance test will be met.”).

       17.     Because the claims are being certified for purposes of settlement, there are no issues


                                                  7
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 8 of 23 PageID 330




with manageability, and resolution of numerous potential claims in one action is far superior to

individual lawsuits and promotes consistency and efficiency of adjudication. Amchem, 521 U.S. at

620 (“Confronted with a request for settlement-only certification, a district court need not inquire

whether the case, if tried, would present intractable management problems … for the proposal is that

there be no trial.”).

        18.     Finally, a class action is superior to other methods available to fairly, adequately, and

efficiently resolve the claims of the proposed Settlement Class. As courts have historically noted,

“[t]he class action fills an essential role when the plaintiffs would not have the incentive or resources

to prosecute relatively small claims in individual suits, leaving the defendant free from legal

accountability.” In re Checking, 286 F.R.D. at 659. At its most basic, “[t]he inquiry into whether the

class action is the superior method for a particular case focuses on ‘increased efficiency.’” Agan, 222

F.R.D. at 700 (quoting Sikes v. Teleline, Inc., 281 F.3d 1350, 1359 (11th Cir. 2002)).

        19.     Factors the Court may consider are: (A) the interests of members of the class in

individually controlling the prosecution or defense of separate actions; (B) the extent and nature of

any litigation concerning the controversy already commenced by or against members of the class;

(C) the desirability or undesirability of concentrating the litigation of the claims in the particular

forum; and (D) the difficulties likely to be encountered in the management of a class. As noted

earlier, any perceived difficulties managing the Settlement Class need not be considered in this

settlement context. Amchem, 521 U.S. at 620; Sullivan v. DB Invs., Inc., 667 F.3d 273, 302-303 (3d

Cir. 2011) (holding that potential variances in different states’ laws would not defeat certification of

a settlement-only class because trial management concerns were not implicated by a settlement-only

class, as opposed to a litigated class).

        20.     Here, resolution of numerous potential claims in one action is superior to individual


                                                    8
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 9 of 23 PageID 331




lawsuits, because it promotes consistency and efficiency of adjudication. See Fed. R. Civ. P. 23(b)(3).

Indeed, absent class treatment in the instant case, each Settlement Class Member will be required to

present the same or essentially the same legal and factual arguments, in separate and duplicative

proceedings, the result of which would be a multiplicity of trials conducted at enormous expense to

both the judiciary and the litigants.

       21.     Moreover, there is no indication that Members of the Settlement Class have an interest

in individual litigation or an incentive to pursue their claims individually, given the small amount of

damages likely to be recovered, relative to the resources required to prosecute such an action. See In

re Terazosin Hydrochloride Antitrust Litig., 220 F.R.D. 672, 700 (S.D. Fla. 2004) (class actions are

“particularly appropriate where . . . it is necessary to permit the plaintiffs to pool claims which would

be uneconomical to litigate individually”). Additionally, the proposed Settlement will give the parties

the benefit of finality, and because this case has now been settled, pending Court approval, the Court

need not be concerned with issues of manageability relating to trial. See Amchem, 521 U.S. at 620

(“[c]onfronted with a request for settlement-only class certification, a district court need not inquire

whether the case . . . would present intractable management problems. . . .”).

       22.     Accordingly, all requirements for certification of the Settlement Class are met here,

and the Court finally certifies the class for settlement purposes.

       23.     Under Rule 23, “a court that certifies a class must appoint class counsel . . .[who] must

fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B). In making this

determination, the court must consider the proposed class counsel’s (1) work in identifying or

investigating potential claims, (2) experience in handling class actions or other complex litigation

and the types of claims asserted in the case, (3) knowledge of the applicable law, and (4) resources

committed to representing the class. Fed. R. Civ. P. 23(g)(1)(A)(i)-(iv).


                                                   9
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 10 of 23 PageID 332




         24.   As discussed above, and as explained in Class Counsel’s Declaration (Doc. 40-5),

proposed Class Counsel have experience prosecuting class actions and other complex litigation.

Further, proposed Class Counsel have investigated and prosecuted the claims in this matter, have

dedicated resources to the investigation of those claims, and have negotiated the settlement of this

matter to the benefit of Plaintiff and the proposed Settlement Class. Accordingly, the Court finally

appoints John Allen Yanchunis Sr. and Patrick A. Barthle of Morgan & Morgan Complex Litigation

Group as Class Counsel.

                                 Final Approval of the Settlement

         25.   After determining that a proposed settlement class is appropriate for certification,

courts next consider whether the proposed settlement itself warrants approval.

         26.   Specifically, in deciding whether to approve the Settlement, the Court must

determine whether it is “fair, adequate, reasonable, and not the product of collusion.” Leverso v.

Lieberman, 18 F.3d 1527, 1530 (11th Cir. 1994); see also Bennett v. Behring Corp., 737 F.2d 982,

986 (11th Cir. 1984). The Court’s “judgment is informed by the strong judicial policy favoring

settlement as well as by the realization that compromise is the essence of settlement.” Wilson v.

EverBank, No. NO. 14-CIV-22264-BLOOM/VALLE, 2016 WL 457011, at *6 (S.D. Fla. Feb. 3,

2016).

         27.   Amended Rule 23(e)(2) standardizes the factors governing final approval, directing

that approval is proper upon a finding that the settlement is “fair, reasonable, and adequate” after

considering whether:

               (A) the class representatives and class counsel have adequately represented
               the class;

               (B) the proposal was negotiated at arm’s length;
               (C) the relief provided for the class is adequate, taking into account:
                    (i) the costs, risks, and delay of trial and appeal;
                                                   10
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 11 of 23 PageID 333




                    (ii) the effectiveness of any proposed method of distributing relief to the
                    class, including the method of processing class-member claims;
                    (iii) the terms of any proposed award of attorney’s fees, including timing
                    of payment; and
                    (iv) any agreement required to be identified under Rule 23(e)(3); and
               (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e).

       28.     The first two factors under the amended Rule 23(e)(2) are intended to “look” to the

conduct of the litigation and of the negotiations leading up to the proposed settlement.” Fed. R. Civ.

P. 23(e)(2)(A) & (B) Advisory Committee’s Note. In determining whether these factors are satisfied

the Court may consider “the nature and amount of discovery in this or other cases, or the actual

outcomes of other cases, [which] may indicate whether counsel negotiating on behalf of the class had

an adequate information base.” Fed. R. Civ. P. 23(e)(2)(A) & (B) Advisory Committee’s Note.

       29.     As explained above, Plaintiff and Class Counsel have adequately represented the

Class. Moreover, the Settlement was negotiated at arm’s length using experienced mediator Jill R.

Sperber. (Doc. 40-5 ¶ 11); see also Perez v. Asurion Corp., 501 F. Supp. 2d 1360, 1384 (S.D. Fla.

2007) (concluding that class settlement was not collusive in part because it was overseen by “an

experienced and well-respected mediator”). Subsections (A) and (B) of Rule 23(e)(2) are therefore

met.

       30.     The Settlement provides fair, reasonable, and adequate relief to the Settlement Class

Members, especially in light of the numerous significant risks if this case had proceeded towards

ruling on class certification, dispositive motions, and trial. In determining whether a settlement is

fair, given the potential range of recovery, “the fact that a proposed settlement amounts to only a

fraction of the potential recovery does not mean the settlement is unfair or inadequate.” Behrens v.

Wometco Enters., Inc., 118 F.R.D. 534, 542 (S.D. Fla. 1988) (King, J.), aff’d, 899 F.2d 21 (11th

                                                  11
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 12 of 23 PageID 334




Cir. 1990). Indeed, “[a] settlement can be satisfying even if it amounts to a hundredth or even a

thousandth of a single percent of the potential recovery.” Id. This is because a settlement must be

evaluated “in light of the attendant risks with litigation.” Thompson v. Metropolitan Life Ins. Co.,

216 F.R.D. 55, 64 (S.D.N.Y. 2003); see also Bennett, 737 F.2d at 986 (“[C]ompromise is the

essence of settlement.”). Thus, courts regularly find settlements to be fair where “[p]laintiffs have

not received the optimal relief.” Warren v. City of Tampa, 693 F. Supp. 1051, 1059 (M.D. Fla.

1988); see also, e.g., Great Neck Capital Appreciation Investment P’ship, L.P. v.

PriceWaterHouseCoopers, L.L.P., 212 F.R.D. 400, 409-410 (E.D. Wis. 2002) (“The mere

possibility that the class might receive more if the case were fully litigated is not a good reason for

disapproving the settlement.”).

       31.     Given the number of claims submitted, there will be no pro rata reduction and each

claimant will receive the full $50.00 per claimant envisioned by the Settlement Agreement. (Doc.

46); see also (Doc. 40-1 ¶ 1.01). This per-claimant benefit compares favorably to other “wrong-

number” settlements.1



1
  See, e.g., Markos v. Wells Fargo Bank, N.A., No. 15-cv-1156 (N.D. Ga.) ($16.4 million for
3,296,755 class members, $4.97 per class member); Cross v. Wells Fargo Bank, N.A., No. 15-cv-
1270 (N.D. Ga.) ($30.4 million for 6,409,689 class members, $4.74 per class member); Luster v.
Wells Fargo Dealer Servs., No. 15-cv-1058 (N.D. Ga.) ($14.8 million for 3,128,914 class members,
$4.73 per class member); Gehrich v. Chase Bank USA, N.A., No. 12-cv-5510, 2016 WL 806549
(N.D. Ill. Mar. 3, 2016) ($34 million for more than 32 million class members, $1.06 per class
member); Arthur v. Sallie Mae Inc., No. 10-cv-00198 (W.D. Wash.) ($24.15 million for 7,792,256
class members, $3.10 per class member); Malta v. Fed. Home Loan Mortg. Corp., No. 10-cv-1290,
2013 WL 444619 (S.D. Cal. Feb. 5, 2013) ($17.1 million for 4,546,293 class members, $3.76 per
class member); Duke v. Bank of Am., N.A., No. 12‐cv-04009 (N.D. Cal.) ($32,083,905 for
approximately 7,723,860 class members, $4.15 per class member); Connor v. JPMorgan Chase
Bank, No. 10-cv-1284 (S.D. Cal.) ($11,665,592.09 for 2,684,518 class members, $4.35 per class
member); Wilkins v. HSBC Bank Nev., N.A., No. 14-cv-190 (N.D. Ill.) ($39,975,000 for 9,065,262
class members, $4.41 per class member); In re Capital One Tel. Consumer Protection Act Litig., No.
12- cv-10064 (N.D. Ill.) ($75,455,098 for 16,645,221 class members, $4.53 per class member);
Kramer v. Autobytel, No. 10-cv-02722, 2012 U.S. Dist. LEXIS 185800 (N.D. Cal. Jan. 27, 2012)
($12.2 million for 47 million class members, $0.26 per class member); Adams v. AllianceOne
                                                  12
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 13 of 23 PageID 335




       32.     Continued litigation would have involved substantial delay and expense, which

further counsels in favor of final approval. Had Plaintiff succeeded in obtaining class certification

on a contested basis, Plaintiff and the Settlement Class could still have faced a challenge to the

certification decision of the Court, as well as summary judgment, a trial on the merits, and a post-

judgment appeal. The uncertainties and delays from this process would have been significant. As a

result, recovery by any means other than settlement would have required additional complex,

protracted and expensive litigation.

       33.     Because this case involves what is often termed “misdirected” automated calls and

texts, class certification was far from certain. See, e.g., Sandoe v. Bos. Sci.Corp., No. 18-cv-11826,

2019 WL 5424203 (D. Mass. Oct. 23, 2019) (denying class certification); Tomeo v. CitiGroup, Inc.,

No. 13-cv-4046, 2018 WL 4627386 (N.D. Ill. Sept. 27, 2018) (denying class certification); Davis v.

AT&T Corp., No. 15-cv-2342, 2017 WL 1155350 (S.D. Cal. Mar. 28, 2017) (denying class

certification). Further, with respect to the merits of Plaintiff’s claims, some courts have found that

misdirected calls may not even be actionable under the TCPA and that a defendant’s reasonable

reliance on the consent of the customer it intended to reach may defeat the claim. See, e.g., Roark v.

Credit One Bank, N.A., No. 16-cv-173, 2018 WL 5921652 (D. Minn. Nov. 13, 2018). Courts,




Receivables Mgmt. Inc., No. 08-cv-00248 (S.D. Cal.) ($9 million for more than 6,079,411 class
members, $1.48 per class member); Luster et al. v. Wells Fargo Bank, N.A., 15-cv-01058, Dkt. Nos.
72-1, 80 (N.D. Ga. 2017) (granting final approval of settlement creating a $14.8 million fund for
unauthorized robocalls with 301,000 claims made, approximately $33 per claimant after deduction
of attorneys’ fees, costs, and awards); Bradshaw v. Bank of Am. Corp., No. 13-cv-0431-LAB (JLB)
(S.D. Cal.) (settlement fund of over $32,000,000 providing payment of $20 to $40 per class member
depending on number of claims submitted); Couser v. Comenity Bank, No. 12-cv-2484-MMA-BGS
(S.D. Cal.) (settlement fund of $8,475,000 providing payment of $13.75 per class member); In re
Prescription Pads TCPA Litigation, No. 13-cv-6897 (N.D. Ill.) (settlement fund of $1,000,000
providing payment of up to $20.00 per class member); Kolinek v. Walgreen Co., No. 13-C-4806
(N.D. Ill.) (settlement fund of $11,000,000 providing payment of approximately $30.00 per class
member).
                                                 13
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 14 of 23 PageID 336




including the Eleventh Circuit, have found – as Apria would argue here – that dialer equipment that

dials phone numbers from a list of numbers instead from a list of randomly or sequentially generated

numbers does not meet the statutory definition of an ATDS. See Glasser v. Hilton Grand Vacations

Co., LLC, 948 F.3d 1301, 1304-05 (11th Cir. 2020).

        34.     Considering the uncertainties inherent in continued litigation, including class

certification, trial, and an appeal of this case, along with the delays and complexities inherent in

this type of litigation, the relief provided for the class by the Settlement is fair, reasonable, and

adequate.

        35.     The Settlement relief will be distributed via a straight-forward claims process and an

easy to understand and use claim form. (Doc. 40-1 § 4). Checks for approved claims will then be

mailed and postmarked as soon as practicable, but no later than ninety (90) days after Final

Approval (as defined in the Agreement). (Doc. 40-1 ¶¶ 1.05, 2.01).

        36.     Attorneys’ fees, costs, and expenses were negotiated separate, apart, and after

reaching agreement on the Class relief. (Doc. 40-5 ¶ 11). As explained further below, Plaintiff has

sought attorneys’ fees of up to thirty-three percent (33%) of the Settlement Fund, plus reasonable

out-of-pocket costs and litigation expenses incurred by Class Counsel. Attorneys’ fees, costs, and

expenses, in whatever amount set by the Court, are to be paid no later than thirty (30) days after the

date of Final Approval (as defined in the Agreement). (Doc. 40-1 ¶ 4.02).

        37.     The parties have agreed to a maximum number of exclusions, above which Apria

could have elected to terminate this agreement. (Doc. 40-1 ¶ 3.05). Here, only one request for

exclusion was received, that of Leonard Bullock. This is far below the side-agreement. This Order

shall not bind or affect Leonard Bullock.




                                                    14
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 15 of 23 PageID 337




       38.     Accordingly, the relief provided by the Settlement is fair, reasonable, and adequate

especially when considering the inherent costs, risks, and delay were this matter to proceed.

Subsection (C) of Rule 23(e)(2) is therefore met.

       39.     The last requirement of the new Rule 23(e) is that the Settlement “treats class

members equitably relative to each other.” Fed. R. Civ. P. 23(e)(2)(D). Here, the Settlement treats

all Class Members equitably relative to one another because all Class Members who received an

unconsented-to text or call are eligible for compensation in the amount of $50 following submission

of a claim form. In light of the number of claims, that amount will not be decreased pro rata.

       40.     No objections have been received, timely or otherwise. (Doc. 46-1 ¶ 11).

       41.     Accordingly, the Court hereby grants final approval to the settlement and finds that

it is fair, reasonable, and adequate, and in the best interests of the Class as a whole.

       42.     Neither this Final Judgment nor the Agreement is an admission or concession by

Apria of the validity of any claims or of any liability or wrongdoing or of any violation of law.

This Final Judgment and the Agreement do not constitute a concession and shall not be used as an

admission or indication of any wrongdoing, fault or omission by Apria or any other person in

connection with any transaction, event or occurrence, and neither this Final Judgment nor the

Agreement nor any related documents in this proceeding, nor any reports or accounts thereof, shall

be offered or received in evidence in any civil, criminal, or administrative action or proceeding,

other than such proceedings as may be necessary to consummate or enforce this Final Judgment,

the Agreement, and all releases given thereunder, or to establish the affirmative defenses of res

judicata or collateral estoppel barring the pursuit of claims released in the Agreement.

       43.     This Court hereby dismisses with prejudice all claims of Class Representative and

members of the Settlement Class against Apria arising out of or relating in any way to the TCPA,


                                                    15
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 16 of 23 PageID 338




or any calls or text messages received from Released Parties at any time from May 6, 2015 to the

present, including, but not limited to, claims that have been, or could have been, brought in the

Action, as well as any claims arising out of the same nucleus of operative facts as any of the claims

asserted in the Action, as set forth in the Agreement.

       44.     Class Representative, for himself and as the representative of the Class, and on

behalf of each Class Member who has not timely opted out and each of their respective agents,

successors, heirs, assigns, and any other person who can claim by or through them in any manner,

fully, finally, and forever irrevocably release, relinquish, and forever discharge with prejudice all

Released Claims against the Released Parties.

       45.     By operation of this judgment, the Class Representative and Apria expressly waive,

and each Class Member is deemed to have waived, any and all claims, rights, or benefits they may

have under California Civil Code § 1542 and any similar federal or state law, right, rule, or legal

principle that may apply. California Civil Code § 1542 provides as follows:

               A general release does not extend to claims that the creditor or

               releasing party does not know or suspect to exist in his or her favor at

               the time of executing the release and that, if known by him or her,

               would have materially affected his or her settlement with the debtor

               or released party.

       46.     Apria completed the delivery of class notice according to the terms of the

Agreement. The Notice given by Apria to the Settlement Class, which set forth the principal terms

of the Agreement and other matters, was the best practicable notice under the circumstances. The

notice program prescribed by the Agreement was reasonable and provided due and adequate notice

of these proceedings and of the matters set forth therein, including the terms of the Agreement, to


                                                  16
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 17 of 23 PageID 339




all parties entitled to such notice. The Notice given to members of the Class satisfied the

requirements of Federal Rule of Civil Procedure 23 and the requirements of constitutional due

process. The Notice was reasonably calculated under the circumstances to apprise Class Members

of the pendency of this Action, all material elements of the settlement, and their opportunity to

exclude themselves from, object to, or comment on the settlement and appear at the final fairness

hearing. The Court has afforded a full opportunity to all Class Members to be heard. Accordingly,

the Court determines that all members of the Settlement Class, except for Leonard Bullock who

excluded himself from the Class, are bound by this Final Judgment.

       47.     Within ten (10) days after the filing of the proposed Agreement in this court, Apria

served a notice of the proposed settlement upon the appropriate state official of each State in which

a Class member resides and upon the Attorney General of the United States. The Court finds that

the notice provided by Apria satisfied the requirements of 28 U.S.C. § 1715(b) and that more than

ninety (90) days have elapsed since Apria provided the required notice, as required by 28 U.S.C. §

1715(d).

       48.     Without affecting the finality of this judgment, the Court retains continuing

jurisdiction over (a) implementation of the Agreement, distribution of the settlement payments,

service awards, and attorneys’ fees and costs contemplated by the Agreement, and processing of

the claims permitted by the Agreement, until each and every act agreed to be performed pursuant to

the Agreement has been performed, and (b) all parties to this Action and members of the Plaintiff

Settlement Class for the purpose of enforcing and administering the Agreement.

                   Attorney’s Fees, Costs, and Expenses, and Service Award

       49.     Plaintiff also separately sought Attorney’s Fees, Costs, and Expenses and a Service

Award for the Class Representative. (Doc. 43). Since the filing of that motion, the Eleventh


                                                  17
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 18 of 23 PageID 340




Circuit Court of Appeals decided Johnson v. NPAS Sols., LLC, 975 F.3d 1244 (11th Cir. 2020).

The court in Johnson determined, among other things, that an “incentive award” to the class

representative—and specifically, based on the facts of that case, where such an award is drawn

from the common fund created by the class representative’s efforts—was impermissible. A

petition for rehearing en banc is pending in Johnson. However, at present the Court remains bound

by that decision. Accordingly, the request for a service award is DENIED. However, the Court

retains jurisdiction to reconsider this decision denying a service award on the basis of Johnson,

should the Johnson panel decision be vacated for rehearing en banc.

       50.     As to Attorneys’ Fees, Costs, and Expenses, Plaintiff seeks 30% of the Settlement

Fund—or $52,500, which results in a negative multiplier on Class Counsel’s lodestar—as well as

costs and expenses of $7,359.50.

       51.     In a class case as this one, the Eleventh Circuit has directed that the fee be based

upon a percentage of the class benefit. Camden I Condominium Ass’n v. Dunkle, 946 F.2d 768,

774-75 (11th Cir. 1991). “There is no hard and fast rule … because the amount of any fee must be

determined upon the facts of each case.” Id. at 774. The Court should look at such factors as the

time required reaching a settlement, whether there are any substantial objections, the economics of

a class action, the criteria set out in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 720

(5th Cir. 1974) and any other “unique” circumstances. Camden 1 at 775. In Camden I, the

Eleventh Circuit recognized that a fee award of 50 percent of the benefit is the upper limit; that the

majority of fee awards fall between 20 and 30 percent. Camden I, 946 F.2d at 774-75. As stated in

Camden I, 25 percent serves as the default “benchmark.” Id. at 774-75; see also In re Friedman’s,

Inc. Securities Litig., No. 1:03-cv-3475-WSD, 2009 WL 1456698, at *2 (N.D. Ga. May 22, 2009)




                                                  18
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 19 of 23 PageID 341




(“[C]ommon fund cases in district courts in the Eleventh Circuit have awarded fee percentages

within a range close to the 30% requested here.”).

       52.     For purposes of determining fees under the controlling percentage of the benefit fee-

assessment method, the total value of the common fund or class benefit, both monetary and

nonmonetary relief, are considered. Camden I, 946 F.2d at 771; Poertner v. Gillette Co., 618 Fed.

Appx. 624, 628 (11th Cir. 2015). Thus, notice and administration costs to be paid separately by

defendants should also be included in valuing the total benefit to the class and hence the total fund

from which Plaintiff’s fee request is judged.2

       53.     Here, Class Counsel seek a fee award of 30% of the Settlement Fund—or $52,500.

However, in light of the separate payment for costs of notice and administration, and accounting



2
  See, e.g., Chieftain Royalty Co. v. XTO Energy Inc., CIV-11-29-KEW, 2018 WL 2296588, at *2
(E.D. Okla. Mar. 27, 2018) (noting that the “750,000 in administration, notice and distribution
costs . . . is a significant benefit to the Settlement Class as such funds would otherwise be paid from
the Gross Settlement Fund”); In re classmates.com Consol. Litig., C09-45RAJ, 2012 WL 3854501,
at *7 (W.D. Wash. June 15, 2012) (“Class counsel argues that the common fund should also include
about $1.5 million in settlement administration costs that Classmates has paid or will
pay . . . . Because Classmates’ payment of these costs relieves the class of the burden of these
expenses, the court may consider them as part of the common fund.”); In re Kentucky Grilled Chicken
Coupon Mktg. & Sales Practices Litig., 09 C 7670, 2011 WL 13257072, at *5 (N.D. Ill. Nov. 30,
2011) (“[T]he common-fund doctrine applies to the entire sum recovered by class counsel for
purposes of settling a class action lawsuit. Because the costs of class action litigation necessarily
include the costs of notice, administration of the settlement fund, incentive awards, and attorneys'
fees, and because the settling defendants in these types of lawsuits have agreed to pay these costs ‘in
exchange for release of [their] liability,’ the court finds that such costs are reasonably viewed as
having been paid ‘for the benefit of the class.’”) (citations omitted); cf, e.g., Johnston v. Comerica
Mtg. Corp., 83 F.3d 241, 245-46 (8th Cir. 1996) (“Even if the fees are paid directly to the attorneys,
those fees are still best viewed as an aspect of the class' recovery.”); David v. American Suzuki Motor
Corp., 2010 WL 1628362 at *8 n.14 (S.D. Fla. Apr. 15, 2010) (“While I recognize that the fee award
requested by Class Counsel will be paid separately by Defendants and is not drawn from a ‘common
fund’ in the traditional sense, there is authority directing ‘district courts to exercise their equitable
jurisdiction to review counsel-fee arrangements negotiated in connection with class-action
settlements—even where the counsel fees are not taken from a common fund but are instead paid
separately by a class-action defendant.’”) (quoting Duhaime v. John Hancock Mut. Life Ins. Co., 183
F.3d 1, 4 (1st Cir.1999)).

                                                   19
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 20 of 23 PageID 342




for only the minimum anticipated amount for those costs ($33,000), this request amounts to only

25.2% of the total benefits provided to the Class.

       54.     The Court has considered the twelve factors for evaluating the reasonable

percentage to award class-action counsel, including: (1) the time and labor required; (2) the novelty

and difficulty of the questions involved; (3) the skill requisite to perform the legal service properly;

(4) the preclusion of other employment by the attorney due to acceptance of the case; (5) the

customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client

or the circumstances; (8) the amount involved and the results obtained; (9) the experience,

reputation, and ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and the

length of the professional relationship with the client; (12) awards in similar cases. Camden I, 946

F.2d at 772 n. 3 (citing factors originally set forth in Johnson v. Georgia Highway Express, Inc.,

488 F.2d 714, 717-19 (5th Cir. 1974)). These twelve factors are not exclusive, however: “Other

pertinent factors are the time required to reach a settlement, whether there are any substantial

objections by class members or other parties to the settlement terms or the fees requested by

counsel, any non-monetary benefits conferred upon the class by the settlement, and the economics

involved in prosecuting a class action.” In re Sunbeam Sec. Litig., 176 F. Supp. 2d 1323, 1333

(S.D. Fla. 2001) (quoting Camden I, 946 F.2d at 775).

       55.     Class Counsel expended significant effort to achieve the settlement for the Class.

Class Counsel have litigated this action for over a year, and reached a hard-fought settlement only

after mediation. Although the present case was resolved before trial, Class Counsel invested

significant time and resources investigating and litigating this action. In performing this work on

behalf of the Class, Class Counsel spent over 140 hours of attorney and other professional time,

resulting in a lodestar of $108,816.20—as of the filing of the Motion for Fees, an amount which


                                                   20
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 21 of 23 PageID 343




has only increased since that time—without any assurance that the commitment of time and effort

to this case would result in the payment of any fee. While seeking less than the full value of the

time they spent to achieve the settlement here, Class Counsel should be compensated for the time

and labor invested to obtain this resolution on behalf of the Class.

       56.     As explained above regarding Final Approval of the Settlement, the issues presented

required skilled counsel. Class Counsel prosecuted this case on a contingent fee basis. As such,

they assumed a risk of nonpayment or underpayment.

       57.     The requested fee is within the customary fees awarded in similar cases. “In private

litigation, attorneys regularly contract for contingent fees between 30% and 40% directly with their

clients.” Pinto v. Princess Cruise Lines, Ltd., 513 F. Supp. 2d 1334, 1341 (S.D. Fla. 2007)

(approving award equal to 30% of common fund). “These percentages are the prevailing market

rates throughout the United States.” Id. An award of 25.2% is below the upper-benchmark and

less than the growing trend in this Circuit of 33 1/3% or above.3 Likewise, such an award comports




3
  See Waters v. Int'l Precious Metals Corp., 190 F.3d 1291 (11th Cir. 1999) (affirming fee award of
33 1/3 % of settlement of $40 million); Seghroughni v. Advantus Rest, Inc., No. 12-2000, 2015 WL
2255278, at *1 (M.D. Fla. May 13, 2015) (“An attorney's fee ... which is one-third of the settlement
fund ... is fair and reasonable in light of the results obtained by the Lead Counsel, the risks associated
with this action, the Lead Counsel's ability and experience in class action litigation, and fee awards
in comparable cases.”); Wolff v. Cash 4 Titles, No. 03-22778, 2012 WL 5290155, at *4 (S.D. Fla.
Sept. 26, 2012) (“One-third of the recovery is considered standard in a contingency fee agreement.”);
Morefield v. NoteWorld, LLC, No. 10-117, 2012 WL 1355573 (S.D. Ga. April 18, 2012) (awarding
fees of 33 1/3% of the $1,040,000 settlement fund in addition to expenses); Atkinson v. Wal-Mart
Stores, Inc., No. 08-691, 2011 WL 6846747, at *6 (M.D. Fla. Dec. 29, 2011) (approving class
settlement with one-third of the maximum $2,020,000 common fund); In re Terazosin Hydrochloride
Antitrust Litig., No. 99-1317, (Doc. 1557 at 8-10) (S.D. Fla. Apr. 19, 2005) (awarding class counsel
33.3% of settlement fund in part because they prosecuted the action on a wholly contingent basis);
In re: Managed Care Litig. v. Aetna, MDL No. 1334, 2003 WL 22850070 (S.D. Fla. Oct. 24, 2003)
(awarding fees and costs of 35.5% of settlement of $100 million); Gutter v. E.I. DuPont De Nemours
& Co., No. 95-2152, (Doc. 626 at 7) (S.D. Fla. May 30, 2003) (awarding class counsel 33.3% of the
Settlement Fund as attorneys' fees ($1,201,728.42) because they expended significant time and
resources on a purely contingent basis under the common fund theory).
                                                   21
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 22 of 23 PageID 344




with other fee awards in similar cases.4 Accordingly, Class Counsel’s requested fee award of

$52,500, or 30% of the Settlement Fund—and 25.2% of the total cash value—is appropriate.

       58.     The remaining Camden I factors also support Class Counsel’s fee request. The

burdens of this litigation and the results obtained on behalf of Plaintiff and the Class weigh in favor

of the fee requested. The fee request is rooted in “the economics involved in prosecuting a class

action.” In re Sunbeam, 176 F. Supp. 2d at 1333. “[P]roper incentives must be maintained to insure

that attorneys of this caliber are available to take on cases of significant public importance like this

one.” In re Checking Account Overdraft Litigation, 830 F. Supp. 2d 1330, 1368 (S.D. Fla. 2011).

       59.     In addition, the fact that no class member has objected to the settlement or its

provision on attorneys’ fees, costs, and expenses, weighs in favor of the fee requested.

       60.     Under Camden I, use of the lodestar analysis is improper in common fund cases.

See In re Checking Account Overdraft Litig., 830 F. Supp. 2d at 1362-63 (declining to perform

lodestar cross-check because Camden I “mandated the exclusive use of the percentage approach in

common fund cases” and noting that “courts in this Circuit regularly award fees . . . without

discussing lodestar at all”) (internal quotations marks, brackets and emphasis omitted). Still, it has

been used as a “cross-check” to the percentage-of-the-fund analysis.

       61.     Here, Class Counsel have submitted documentation evidencing the time and hourly

rates entered by attorneys and the professional staff of the firm in this matter, these individuals’




4
  See, e.g., Med. & Chiropractic Clinic, Inc. v. KMH Cardiology Centres Inc., 8:16-CV-644-T-
23JSS, 2017 WL 11046397, at *2 (M.D. Fla. Nov. 17, 2017) (awarding 30% fee in TCPA class case);
James v. JPMorgan Chase Bank, N.A., 8:15-CV-2424-T-23JSS, 2017 WL 2472499, at *2 (M.D. Fla.
June 5, 2017) (approving a 30% fee in TCPA class action); Wreyford v. Citizens for Transp. Mobility,
Inc., 1:12-CV-2524-JFK, 2014 WL 11860700, at *1 (N.D. Ga. Oct. 16, 2014) (awarding 33 1/3 %
in TCPA class case); see also Cooper v. Nelnet, Inc., 6:14-CV-314-ORL, 2015 WL 4623700, at *2
(M.D. Fla. July 31, 2015) (awarding 27.78% of the Settlement Fund in TCPA class case that had
only been pending for one and a half years).
                                                   22
Case 6:19-cv-00856-GAP-LRH Document 55 Filed 11/02/20 Page 23 of 23 PageID 345




qualifications, and identifying other cases in which their requested rates have been approved. (Doc.

43 at 14; Doc. 43-1 at 5–10). The rates sought, and time spent, are reasonable, and this lodestar

cross-check provides further support for awarding the percentage of the fund sought here.

       62.     Class Counsel has also identified the costs and expenses incurred in prosecuting this

matter (Doc. 43-1 at 10–11), all of which are reasonable.

       63.     Accordingly, the Court hereby awards attorneys’ fees and costs to compensate Class

Counsel for their time incurred and expenses advanced. The Court hereby approves Class

Counsel’s fee request of 30% of the Settlement Fund—or $52,500—and approves and awards

reimbursement of Class Counsel’s costs and expenses of $7,359.50. All such fees are in lieu of fees

and costs that Class Representative and/or the Class might otherwise have been entitled to recover.

       64.     Apria shall pay the fee and cost awards to Class Counsel, and the service award to

the Class Representative (if later permitted), as well as amounts due to eligible Class Members who

timely filed a claim under the Agreement, in accordance with and at the times prescribed by the

Agreement.

       DONE and ORDERED in Chambers, Orlando, Florida on November 2, 2020.




Copies to: Counsel of record
           Unrepresented parties




                                                 23
